Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-10, 19, and 24) and Species A (claims 3, 7-10, 19, and 24 in the reply filed on February 8, 2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
	Claims 1-10, 17-19, 23, and 24 are pending in the present application with claims 1, 17, 18, 19, and 23 being independent and claims 2, 4-6, 17, 18, and 23 being withdrawn.

Claim Objections
Claims 2, 4-6, 17, 18, and 23 are objected to because of the following informalities:  The status identifiers for claims 2, 5, 6, 17, 18, and 23 should have been “Withdrawn” while the status identifier for claim 4 should have been “Withdrawn - Currently Amended”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-10, 19, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 1-2, “a diagnostic terminal” is recited twice, thus leading to uncertainty as to whether the second instance of “a diagnostic terminal” is the same as the first instance of “a diagnostic terminal”.  For purposes of expediting examination, the Examiner will assume the second instance of “a diagnostic terminal” refers to the first instance of “a diagnostic terminal”.
	Claims 3, 7-10, and 24 are rejected as depending from rejected claim 1.
Claim 9 recites the limitation "the time lapse" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 19, lines 7-9, recites “generating at least one of the suitability certificate data and the suitability assessment response data...”  However, the suitability certificate data and the suitability assessment response data were already generated in lines 3-6.  Therefore, the Examiner will assume lines 7-9 recite “transmitting at least one of the suitability certificate data and the suitability assessment response data...” consistent with claim 1 for purposes of examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 7-10, 19, and 24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1, 7-10, and 24 are directed to a diagnostic terminal (i.e., a machine) while claim 19 is directed to a method (i.e., a process).  Accordingly, claims 1, 7-10, 19, and 24 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mental processes, b) certain methods of organizing human activity, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:


a data communication interface configured to transmit data to and from the diagnostic terminal; 
a display configured to display the data; 
an interface configured to enable a control of the displayed data; and 
a processor configured to: 
generate suitability assessment response data based on a suitability test executed by the diagnostic terminal; 
generate suitability certificate data based on the suitability assessment response data; and 
transmit at least one of the suitability certificate data and the suitability assessment response data to the operator terminal via the data communication interface.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because generating “suitability assessment response data” based on a “suitability test” and then generating suitability certificate data based on the assessment data are an observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  For instance, a user could practically conduct in their mind or with pen and paper some suitability test regarding a user’s ability to determine a diagnosis with a computing device and then create some certificate data based on the assessment data (e.g., indicating whether or not or the extent to which the user can form such opinion).  Furthermore, the foregoing underlined limitations constitute (b) “certain

Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 9 and 10 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claim 9, this claim calls for calculating a time-delay of a timestamp of the certificate data from a current time and then repeating generation of the certificate data if the time lapse is greater than a threshold which again are steps than can be practically performed in the human mind (“mental processes”).
In relation to claim 10, this claim calls for generating “certificated diagnosis data by combining the suitability certificate data with diagnosis data which again are steps than can be practically performed in the human mind (“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment 
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A diagnostic terminal (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) for providing suitability certificate data of a diagnostic terminal to an operator terminal (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)), comprising: 
a data communication interface configured to transmit data to and from the diagnostic terminal (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
a display configured to display the data (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
an interface configured to enable a control of the displayed data (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
a processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) configured to: 
generate suitability assessment response data based on a suitability test executed by the diagnostic terminal (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
generate suitability certificate data based on the suitability assessment response data; and 
transmit at least one of the suitability certificate data and the suitability assessment response data to the operator terminal via the data communication interface (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the terminal, data communication interface, display, control interface, processor, and execution by the terminal, the Examiner submits that these additional limitations amount to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to providing/transmitting the suitability certificate data and/or the suitability assessment response data to the operator terminal, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 19 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 19 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 7: This claim recites that the certificate data includes an encrypted data portion and thus does no more than generally link use of the abstract idea to a particular technological 
Claim 8: This claim recites that the certificate data includes an authenticated time stamp and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 10: This claim calls for receiving diagnosis request and pre-diagnostic data, displaying the data, receiving diagnosis data, and transmitting certified diagnosis data which merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated; transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).  Furthermore, displaying data amounts to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Claim 24: This claim recites that the certificate data includes a particular data structure and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that 
As discussed above, the additional limitations of the data communication interface, display, control interface, processor, and execution by the terminal amounts to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to providing/transmitting the suitability certificate data and/or the suitability assessment response data to the operator terminal which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Regarding the additional limitations directed to receiving diagnosis request and pre-diagnostic data, displaying the data, receiving diagnosis data, and transmitting certified diagnosis data which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea (claim 10), the Examiner has reevaluated such limitations and determined such limitations See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
Therefore, claims 1, 7-10, 19, and 24 are ineligible under 35 USC §101.

	Notice regarding below rejections:
	It is noted that different base references are used in the rejections of certain ones of the dependent claims.  Therefore, in an effort to ensure completeness, the independent claims are involved in multiple grounds of rejection.  Applicant is invited to contact the Examiner with any questions regarding the foregoing using the contact information presented at the end of this communication.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2017/0195069 to Slavin (“Slavin”):
	Regarding claim 1, Slavin discloses a diagnostic terminal for providing suitability certificate data of a diagnostic terminal to an operator terminal (client device 110 of Figure 1 provides results of a determination of whether there is depleted operation of I/O components (“suitability certificate data”) to third party carrier 140 (“operator terminal”); furthermore, as the client device 110 can make use of a diagnostic detector application to perform tests regarding I/O component operation, it is a “diagnostic terminal”; still further, claim 2 discusses sending a diagnostic message to a carrier processing device), comprising: 
a data communication interface configured to transmit data to and from the diagnostic terminal (as client device 110 can be a smartphone per [0015] that can communicate over network 195, it includes a data communication interface; also Figure 5 illustrates a network interface device 522); 
a display configured to display the data (a smartphone includes a display, [0021] notes that the client device 110 includes a display, and [0024] notes that instructions can be displayed at the client device); 
an interface configured to enable a control of the displayed data ([0021] notes that an OS of the client device 110 can control I/O components; therefore, the OS is an “interface”); and 
a processor (processing device 112 in Figure 1) configured to: 
generate suitability assessment response data based on a suitability test executed by the diagnostic terminal ([0021]-[0022] discusses how a detector application 119 conducts diagnostic tests on the client device 110 including for instance reading various sensor data and verifying if components of the device 110 are functional ; 
generate suitability certificate data based on the suitability assessment response data ([0021]-[0022] discusses providing results of a determination of whether or not there is depleted operation (whether the terminal is “suitable”) to third parties 140 to take one or more actions; such determination is “suitability certificate data based on the suitability assessment response data” because it is data relied upon by the third parties 140 to take one or more actions); and 
transmit at least one of the suitability certificate data and the suitability assessment response data to the operator terminal via the data communication interface (provision of the results to the third party in [0021]-[0022] and/or sending the message to the carrier processing device per claim 2 is “transmitting at least one of the suitability certificate data and the suitability assessment response data to an operator terminal via a data communication interface” which would be via the “data communication interface”).

	Claim 19 is rejected in view of Slavin as discussed above in relation to claim 1.

Claims 1, 19, and 24 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by U.S. Patent App. Pub. No. 2007/0239485 to Sroub (“Sroub”):
Regarding claim 1, Sroub discloses a diagnostic terminal ([0013] discusses how medical technicians log into a system via an internet site which requires such technicians to utilize some “diagnostic terminal”) for providing suitability certificate data of a diagnostic terminal to an operator terminal ([0013] and [0034]) disclose administering an on-line test to a medical technician which would result in generation of analytical results of the test (“suitability assessment response data”), generating a skill rating based on the test data (“suitability certificate data based on the suitability assessment response data”), and transmitting ([0012] and Figure 4) a report with the skill rating and a confidence rating to a laboratory (“operator terminal”), comprising: 
a data communication interface configured to transmit data to and from the diagnostic terminal (the online terminal of [0013] includes a data communication interface configured to transmit data); 
a display configured to display the data (the online terminal of [0013] includes a display to display data); 
an interface configured to enable a control of the displayed data (the online terminal of [0013] includes an interface to enable control of the displayed data); and 
a processor (the online terminal of [0013] includes a processor) configured to: 
generate suitability assessment response data based on a suitability test executed by the diagnostic terminal ([0013] and [0034]) disclose administering an on-line test to a medical technician which would result in generation of analytical results of the test (“suitability assessment response data”)); 
generate suitability certificate data based on the suitability assessment response data ([0013] and [0034]) disclose generating a skill rating based on the test data (“suitability certificate data based on the suitability assessment response data”); and 
transmit at least one of the suitability certificate data and the suitability assessment response data to the operator terminal via the data communication interface ([0012] discloses transmitting a report (Figure 4) with the skill rating and a confidence rating to a laboratory (“operator terminal”).

	Claim 19 is rejected in view of Sroub as discussed above in relation to claim 1.

Regarding claim 24, Sroub discloses the diagnostic terminal according to claim 1, further including wherein the suitability certificate data comprises a data structure representing an authenticated assessment indicative of the ability of the diagnostic terminal to form a valid opinion about a radiographic image (the star/confidence ratings in Figure 4 would be stored in some sort of data structure in memory and represent an authenticated assessment of the ability of the medical technician to form via the terminal a valid opinion about a radiographic image ([0014] discusses how technicians rate image objects which can be radiology images per [0010])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0195069 to Slavin (“Slavin”) in view of U.S. Patent No. 10,205,940 to Baldwin et al. (“Baldwin”):
Regarding claim 3, Slavin discloses the diagnostic terminal of claim 1, further including: 
a camera ([0038] notes how mobile device 201 (which is client device/diagnostic terminal 110 per [0030]) includes a camera), wherein the processor is configured to generate the suitability assessment response data by displaying a ... test [image] ([0038] discusses displaying a registration image as part of a diagnostic test, record the ...test [image] using the camera ([0038] discloses capturing an image of the registration image using the camera, wherein the camera and the display are arranged to face a mirror simultaneously [0038] discusses how the camera and display face a mirror), and generate the suitability assessment response data (the captured image is analyzed per [0038] which would result in “suitability ... wherein the suitability assessment response data comprises diagnostic terminal display ... data of the display (the analysis of the image captured by the camera of the diagnostic terminal is diagnostic terminal display data of the display).
However, Slavin appears to be silent regarding specifically displaying a contrast test sequence such that the camera records the contrast test sequence.  Furthermore, while Slavin discloses ([0025]-[0026]) comparing input data 152 (recorded data) to model component input 155 (standard test results), Slavin is silent regarding generating the suitability assessment response data specifically including comparing the recorded contrast test sequence to a set of standard contrast test sequence results.
Nevertheless, Baldwin teaches (column 2, lines 27-40) that it was known in the computing display art to display a test pattern (test sequence) on a display, capture images of the test patterns with a camera for calibrating (testing) contrast of the display (see column 2, lines 51-53)(where the display test patterns are therefore a “contrast test sequence”), and generate “suitability assessment response data” by determining whether the captured image (which includes test patterns as discussed above) matches a baseline image or other characteristics (“standard contrast test sequence results”, which would therefore include baseline or standard test patterns to compare to the captured test patterns)(column 9, lines 20-25) which would advantageously determine whether the contrast of images displayed by the display are normal or otherwise appropriate and allow appropriate corrections to be made (column 2, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specifically displayed and recorded a contrast test image and generated the suitability assessment response data by comparing the recorded contrast test sequence to a set of standard contrast test sequence results in the system of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0195069 to Slavin (“Slavin”) in view of U.S. Patent No. 10,876,914 to Fitzgerald et al. (“Fitzgerald”):
Regarding claim 7, Slavin discloses the diagnostic terminal of claim 1, but appears to be silent regarding wherein the suitability certificate data comprises an encrypted data portion encrypted by the processor.
Nevertheless, Fitzgerald teaches (column 3, lines 32-34) that it was known in the computing device assessment art to encrypt results of a test conducted on a computing device (e.g., fault state status) of the computing device before sending to a server which would increase security of the transmitted results (column 3, lines 4-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have encrypted the “suitability certificate data” by the processor of Slavin such that it includes an encrypted data portion as taught by Fitzgerald to increase security of the transmitted results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0195069 to Slavin (“Slavin”) in view of U.S. Patent App. Pub. No. 2015/0286515 to Monk and U.S. Patent App. Pub. No. 2017/0054566 to Nitschke (“Nitschke”):
Regarding claim 8, Slavin discloses the diagnostic terminal according to claim 1, but appears to be silent regarding wherein the suitability certificate data comprises an authenticated time-stamp representing a time point when the suitability assessment response data is generated.
Nevertheless, Monk teaches ([0018]) that it was known in the computing device assessment art for computing device health status data to include a timestamp corresponding to a health of a computing device at a particular time (therefore corresponding to when the health status data was generated) to observe trends and potentially predict and prevent operations problems before they occur ([0016]), while Nitschke teaches ([0058]-[0059]) that it was known in the device management art to authenticate time stamps of device certificates to allow for a determination as to whether the certificate is within a particular validity period.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “suitability certificate data” of Slavin to have included a time-stamp representing a time point when the suitability assessment response data is generated as taught by Monk to observe trends and potentially predict and prevent operations problems before they occur, and for the time stamp to have been authenticated as taught by Nitschke to allow for a determination as to whether the “suitability certificate data” is within a particular period of validity.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0195069 to Slavin (“Slavin”) in view of U.S. Patent App. Pub. No. 2010/0293609 to Laasik (“Laasik”) and U.S. Patent App. Pub. No. 2017/0054566 to Nitschke (“Nitschke”):
wherein the processor is further configured to calculate a time-delay of an authenticated time-stamp of the suitability certificate data from a current time point, and wherein if the time lapse is greater than a certification time threshold the processor is configured to repeat the generation of the suitability certificate data.
Nevertheless, Laasik teaches ([0056] and Figure 5) that it was known in the data communication art to determine whether a timestamp of a certificate is older than a threshold age (which would include calculating a time-delay of the time stamp of the certificate from a current time period to determine if the time lapse is greater than a threshold) and then generate a new certificate if the timestamp has expired which would ensure that newer certificates are utilized as opposed to old or stale certificates as well as to increase trust in the identity of users ([0004]).  Furthermore, Nitschke teaches ([0058]-[0059]) that it was known in the device management art to authenticate time stamps of device certificates to allow for a determination as to whether the certificate is within a particular validity period.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processor to have calculated a time-delay of a time-stamp of the suitability certificate data from a current time point such that the processor is configured to repeat the generation of the suitability certificate data if the time lapse is greater than a certification time threshold in the system of Slavin as taught by Laasik to ensure that newer certificate data is utilized as opposed to old or stale certificate data as well as to increase trust in the identity of users, and for the time stamp to have been authenticated as taught by Nitschke to allow for a determination as to whether the “suitability certificate data” is within a particular period of validity.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0092721 to Kanagasingham et al. (“Kanagasingham”) in view of U.S. Patent App. Pub. No. 2007/0239485 to Sroub (“Sroub”):
Regarding claim 1, Kanagasingham discloses a diagnostic terminal (smartphone used by specialist in [0397]) for providing ... data of a diagnostic terminal to an operator terminal ([0397] discusses how opinions are sent back to host server (“operator terminal”), comprising: 
a data communication interface configured to transmit data to and from the diagnostic terminal (the smartphone of [0397] includes a data communication interface configured to transmit data); 
a display configured to display the data (the smartphone of [0397]includes a display to display data); 
an interface configured to enable a control of the displayed data (the smartphone of [0397]includes an interface to enable control of the displayed data); and 
a processor (the smartphone of [0397]includes a processor) configured to: 
generate ... response data (the specialist uses the smartphone to generate an opinion per [0397])
...
; and 
transmit at least one of the ... data ... to the operator terminal via the data communication interface (the opinion is sent back to host server (“operator terminal” per [0397]).
However, Kanagasingham is silent regarding the terminal specifically being configured to generate suitability assessment response data based on a suitability test executed by the diagnostic terminal; and generate suitability certificate data based on the suitability assessment response data; where transmission of the data to the operator terminal specifically includes transmitting at least one of the suitability certificate data and the suitability assessment response data to the operator terminal via the data communication interface.
Nevertheless, Sroub teaches ([0013] and [0034]) that it was known in the healthcare informatics art to administer an on-line test to medical technician (which would be via some terminal and which would result in generation of analytical results of the test (“suitability assessment response data”), generate a skill rating based on the test data (“suitability certificate data based on the suitability assessment response data”), and transmit ([0012] and Figure 4) a report with the skill rating and a confidence rating to a laboratory, which would advantageously convey an ability and confidence of the specialist to make an accurate diagnosis of a particular medical condition and increase the accessibility of medical technicians to provide expertise on a wider variety of disease states in a plurality of labs ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated “suitability assessment response data” based on a suitability test executed by the terminal and suitability certificate data based on the response data and transmitted the certificate data to the operator terminal in Kanagasingham as taught by Sroub to advantageously convey an ability and confidence of the specialist to make an accurate diagnosis of a particular medical condition and increase the accessibility of medical technicians to provide expertise on a wider variety of disease states in a plurality of labs..

Regarding claim 10, the Kanadasingham/Sroub combination discloses the diagnostic terminal according to claim 1, further including wherein the processor is further configured to receive diagnosis request data and pre-diagnostic data via the data communication interface from the operator terminal ([0397] of Kanagasingham discusses how a specialist receives a specific patient case regarding disease conditions (diagnosis request data) and related medical records (pre-diagnostic data) from the host server (“operator terminal”) which would be via the data communication interface), display the diagnosis request data and the pre-diagnostic data to a medical professional (as the “diagnostic terminal” is a smartphone per [0397] of Kanadasingham as noted above, the “diagnosis request data” and the “pre-diagnostic data” would be displayed to the specialist (“medical professional”), receive diagnosis data from the medical professional (expert opinion mentioned at end of [0397] of Kanadasingham), generate certified diagnosis data by combining the suitability certificate data with the diagnosis data (the report of Figure 4 of Sroub illustrates combining star/confidence ratings (“suitability certificate data”) of medical technicians with diagnoses), and transmit the certified diagnosis data to the operator terminal via the data communication interface (the opinion in [0397] of Kanagasingham is sent back to host server (“operator terminal”) while the report (which includes “certified diagnosis data”) in Figure 4 of Sroub is sent back to the laboratory per [0012]; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated “suitability assessment response data” based on a suitability test executed by the terminal and suitability certificate data based on the response data, generated “certified diagnosis data” by combining the suitability certificate data with the diagnosis data, and transmitted the certified diagnosis data back to the “operator terminal” of Kanagasingham as taught by Sroub to advantageously convey an ability and confidence of the specialist to make an accurate diagnosis of a particular medical condition).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686                                                                                                                                                                                                        
/Jonathan Ng/Primary Examiner, Art Unit 3686